          Case 1:17-cv-02989-AT Document 752 Filed 07/31/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    DONNA CURLING, ET AL.,
    Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
    v.

    BRAD RAFFENSPERGER, ET AL.,
    Defendants.

           PLAINTIFFS’ JOINT STATEMENT ADDRESSING SCOPE
           AND TIMING OF PROPOSED EXPEDITED DISCOVERY

         Pursuant to the Court’s Order dated July 29, 2020 (Dkt. No. 750), Plaintiffs

hereby outline the scope of their anticipated expedited discovery requests and

propose a schedule to be completed by August 24. Although they ultimately intend

to seek the full scope of discovery available to them under the Federal Rules of Civil

Procedure and this Court’s applicable orders to prove up the merits of their claims,

Plaintiffs seek certain expedited discovery for the purposes of their pending

preliminary injunction motions due to time constraints imposed by upcoming

elections and the constitutional harms Georgia voters face under the current voting

system.1


1
 Early voting for the August 11, 2020 elections began on July 20. Ga. Sec’y of
State, 2020 State Elections and Voter Registration Calendar,
https://sos.ga.gov/admin/files/2020%20Revised%20Short%20Calendar.pdf (last
        Case 1:17-cv-02989-AT Document 752 Filed 07/31/20 Page 2 of 10




      A.     Limits for Expedited Discovery Period

   Plaintiffs intend to pursue the following discovery mechanisms as part of

expedited discovery:

    For each of (i) Fulton County and (ii) State Defendants:2

           o 14 document requests pursuant to Rule 34;

           o 8 interrogatories pursuant to Rule 33;

           o 20 requests for admission3 pursuant to Rule 36;

           o A single Rule 30(b)(6) deposition on the record;4

           o Forensic examination by Dr. Alex Halderman and Harri Hursti (and
             those working at their direction who are needed to conduct the
             examination) of the memory cards already provided to Dr. Halderman
             by Cobb, DeKalb, and Fulton Counties;5


visited July 31, 2020).
2
  “State Defendants” comprise Secretary of State Brad Raffensperger, David J.
Worley, Rebecca N. Sullivan, Anh Le, and Seth Harp. For the sake of the
proposed expedited discovery, Plaintiffs treat State Defendants as a single group
(e.g., Plaintiffs will serve no more than ten document requests to all State
Defendants collectively as part of the expedited discovery intended).
3
  Requests for admission help narrow the disputes between the parties and identify
undisputed facts, which will reduce the burden on the Court in resolving Plaintiffs’
preliminary injunction motions. They also require much less work and expense
than interrogatories or document requests because each typically is required to be
simply admitted or denied.
4
  If Fulton County were to designate someone other than Richard Barron for its
Rule 30(b)(6) deponent, Plaintiffs also would separately depose Mr. Barron
pursuant to Rule 30(b)(1) as part of the expedited discovery period.
5
  Consistent with this Court’s June 25, 2020 Order (Dkt. No. 745), Dr. Halderman
has completed a limited examination of the memory cards from Fulton and Cobb
                                         2
        Case 1:17-cv-02989-AT Document 752 Filed 07/31/20 Page 3 of 10




          o forensic examination by Dr. Alex Halderman and Harri Hursti (and
            those working at their direction who are needed to conduct the
            examination) of a reasonable sample of election equipment, selected
            by Plaintiffs, used in Georgia elections since the 2016 elections;6

          o inspection, observation, and testing pursuant to Rule 347 of scanner
            and tabulation operations; operations to upload election data to servers
            during the elections scheduled to occur on August 11, 2020; pre-

Counties, which Defendants produced July 21 and 24, 2020, respectively.
Defendants have indicated that they will produce memory cards for DeKalb
County on July 31, 2020. Dr. Halderman has confirmed that he can use the
information extracted from the memory cards to identify DREs for sampling based
on their use in specific elections. This and other forensic examination may begin
during the period for expedited discovery but likely will continue long after.
6
  Despite multiple hacks of and serious vulnerabilities in Georgia’s election system
(see Curling v. Raffensperger, 397 F. Supp. 3d 1334, 1368-72 (N.D. Ga. 2019); see
also Mark Niesse, Can Georgia’s electronic voting machines be trusted?, Atlanta
Journal-Constitution (Sept. 21, 2018),
https://www.ajc.com/news/state--regional-govt--politics/can-georgia-electronic-
voting-machines-trusted/QQbzOXGzieODS64yu6cFjJ/; Kim Zetter, Georgia
election systems could have been hacked before 2016 vote, Politico (Jan. 16, 2020),
https://www.politico.com/news/2020/01/16/georgia-election-systems-could-have-
been-hacked-before-2016-vote-100334; Mark Niesse & Jack Gillum, Case files
discredit Kemp's accusation that Democrats tried to hack Georgia election,
Atlanta Journal-Constitution (June 1, 2020), https://www.ajc.com/news/state--
regional-govt--politics/became-political-inside-kemp-false-election-hacking-
allegations/xcMXfkgKGRsFxOeglGn57N/), Defendants have steadfastly refused
to conduct any forensic examination of that system, including by their own election
security experts (see Curling, 397 F. Supp. 3d at 1362 (“Again, Dr. Shamos is not
aware of any evidence that the State of Georgia has undertaken any forensic
examination of Georgia’s DREs for contamination.”)). Georgia voters cannot have
reasonable confidence in the election system without a reliable forensic
examination of that system to confirm that it has not been compromised and that it
operates securely and accurately.
7
  Coalition Plaintiffs will be serving a Rule 34 inspection request today calling for
a response by Monday, August 3, 2020, given the time-sensitivity of the
inspections requested.
                                         3
        Case 1:17-cv-02989-AT Document 752 Filed 07/31/20 Page 4 of 10




             election equipment testing and8 polling place installation; PollPad
             operations and monitoring; and mail ballot processing;9 for any expert
             for whom any Defendant relies on his or her testimony for purposes of
             Plaintiffs’ preliminary injunction motions or Defendants’ responses
             thereto, that Defendant (or those Defendants) will (i) specifically
             identify no later than August 4, 2020, all documents, things, and other
             information the expert relied upon for any portion of that testimony
             and (ii) produce no later than August 6, 2020, all such non-public
             documents, things, and other information;

     For State Defendants, a deposition of their expert, Dr. Juan Gilbert, of no
      more than 2.5 hours on the record pursuant to Rule 30(b)(1);10

     For Dominion Voting Systems, Inc., five document requests and a single Rule
      30(b)(6) deposition of no more than 3.5 hours pursuant to Rule 45;



8
  The timing of the Rule 34 inspections are critical. Plaintiffs, alongside their
experts, would like the opportunity to observe certain activities and operations
relating to the ongoing August 11, 2020 elections, including the testing and set-up
of equipment, the tabulation software and associated processes used for absentee
ballots. And given the possibility of contamination, Plaintiffs also seek to observe
the preparation and associated uploading of data to and from servers and memory
cards.
9
  Coalition Plaintiffs attempted over 10 times during July to observe Fulton’s Logic
and Accuracy testing, required to be open to the public, but on all but one occasion
were refused access. Coalition has also unsuccessfully sought information
regarding the recording of votes on absentee ballots through Georgia’s Open
Records Act. Therefore, Rule 34 inspection is necessary for the meaningful
inspection of these records and activities.
10
   Dr. Gilbert has not addressed the chaotic June 9, 2020 primary elections or their
implications for the reliability of Georgia’s current election system, nor have
Plaintiffs had an opportunity to cross-examine him on that topic or his prior written
testimony. Cross-examination has proven critically important in testing—and
ultimately refuting—written testimony Defendants have submitted on multiple
occasions in this litigation, including from their prior election security experts
(whom they abandoned for Plaintiffs’ pending preliminary injunction motions).
                                         4
        Case 1:17-cv-02989-AT Document 752 Filed 07/31/20 Page 5 of 10




    For Gwinnett, DeKalb, Athens-Clarke, Banks, and Oconee Counties:
     document requests for adjudicated ballot images of the mail ballots processed
     for the June 9, 2020 election; and,

    For Irwin County: document requests relating to logic and accuracy testing
     for the June 9, 2020 election and ballot image files.

      B.     Deadline for Written Responses and Document Productions

      To ensure prompt resolution of discovery disputes and timely disclosure of

discovery, Plaintiffs propose that (i) written responses to the forgoing expedited

discovery requests be due by 5:00 p.m. ET within three calendar days of service and

(ii) responsive documents be produced on a rolling basis beginning as soon as

possible upon service of the corresponding requests and finishing within ten calendar

days of service of those requests.

      C.     Schedule


                        Case Event                                    Date

Discovery Opened                                                  July 30, 2020

Expedited Discovery Completed                                   August 24, 2020
Plaintiffs’ Supplemental Briefs Addressing New
                                                                August 28, 2020
Evidence for Preliminary Injunction Motions

      D.     Email Service

      The parties will serve by email all discovery requests and responses, as well

as document productions (where technologically feasible), upon each party’s

                                         5
        Case 1:17-cv-02989-AT Document 752 Filed 07/31/20 Page 6 of 10




counsel of record or other individual(s) a party designates in writing for service no

later than 5 p.m. ET on the day of service.

      E.     Depositions

      In light of current circumstances, for the purposes of the expedited discovery

period, any party may elect to conduct or otherwise participate in any deposition

remotely by video via the internet, such as by Zoom or some other reliable tool or

platform.    Depositions will occur after substantial completion of document

productions and written discovery, and the parties will work in good faith to schedule

the depositions as soon as possible.        Plaintiffs are available for depositions,

depending on the timing of discovery from Defendants, August 11-12, 14, 18-19,

and 21. No party may object to conducting multiple depositions on the same day,

but the parties will work in good faith to avoid this if possible.

      F.     Dispute Resolution

      If the parties cannot resolve a discovery dispute within 24 hours of service of

written responses or documents, they shall submit a joint filing to the Court

regarding the dispute within the next 24 hours (but no later than 3:00 p.m. ET) and

shall be available at the Court’s convenience for any hearing or conference regarding

the dispute. Given the unusual difficulty Plaintiffs previously faced with obtaining




                                           6
        Case 1:17-cv-02989-AT Document 752 Filed 07/31/20 Page 7 of 10




discovery from State Defendants, Plaintiffs believe this expedited dispute resolution

process is critical to complete expedited discovery in a timely manner.



      Respectfully submitted this 31st day of July, 2020.


 /s/ David D. Cross                           /s/ Halsey G. Knapp, Jr.
David D. Cross (pro hac vice)                Halsey G. Knapp, Jr.
John P. Carlin (pro hac vice)                GA Bar No. 425320
Lyle P. Hedgecock (pro hac vice)             Adam M. Sparks
Mary G. Kaiser (pro hac vice)                GA Bar No. 341578
Robert W. Manoso (pro hac vice)              KREVOLIN & HORST, LLC
MORRISON & FOERSTER LLP                      1201 West Peachtree Street, NW
2000 Pennsylvania Avenue, NW                 Suite 3250
Suite 6000                                   Atlanta, GA 30309
Washington, DC 20006                         (404) 888-9700
(202) 887-1500
    Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg

/s/ Bruce P. Brown                           /s/ Robert A. McGuire, III
Bruce P. Brown                               Robert A. McGuire, III
Georgia Bar No. 064460                       Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                         (ECF No. 125)
1123 Zonolite Rd. NE                         ROBERT MCGUIRE LAW FIRM
Suite 6                                      113 Cherry St. #86685
Atlanta, Georgia 30306                       Seattle, Washington 98104-2205
(404) 881-0700                               (253) 267-8530
                   Counsel for Coalition for Good Governance


/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC

                                         7
      Case 1:17-cv-02989-AT Document 752 Filed 07/31/20 Page 8 of 10




3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600
                Counsel for William Digges III, Laura Digges,
                      Ricardo Davis & Megan Missett

/s/ John Powers
John Powers
David Brody
Lawyers’ Committee for Civil Rights
Under Law
1500 K St. NW, Suite 900
Washington, DC 20005
(202) 662-8300

                       Counsel for Coalition Plaintiffs




                                      8
       Case 1:17-cv-02989-AT Document 752 Filed 07/31/20 Page 9 of 10




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ David D. Cross
                                            David D. Cross




                                        9
       Case 1:17-cv-02989-AT Document 752 Filed 07/31/20 Page 10 of 10




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                             Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                         CERTIFICATE OF SERVICE

      I hereby certify that on July 31, 2020, a copy of the foregoing PLAINTIFFS’

JOINT STATEMENT ADDRESSING SCOPE AND TIMING OF PROPOSED

EXPEDITED DISCOVERY was electronically filed with the Clerk of Court using

the CM/ECF system, which will automatically send notification of such filing to all

attorneys of record.

                                             /s/ David D. Cross
                                             David D. Cross




                                        10
